Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2017/084726 12/28/2017 and claims priority to EUROPEAN PATENT OFFICE (EPO) 16306843.0 12/29/2016.
	Claims 20-23, 25-26, 28-30, 37-38, 40-44 are pending.  
Restriction/Election Maintained
2.	Applicant’s election of group II and the species, compound 79, 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in the reply filed on August 26, 2020 was previously acknowledged. The election was made without traverse.  The elected species is a compound where R1/R2 form a cyclohexane substituted by an alkyl, R5 is H, R3 is cyclohexyl substituted by A where A is C(O)2R, R4 is phenyl substituted (B) where (B) is halogen.    According to applicants’ representative claims 20-23, 25-30, 37-41 read on the elected species.  Claim 27 did not.  New claim 42 reads on the elected species, however claims 43-44 do not. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given 
Group II, Claims 20-23, 25-30, 37-41 drawn to treating diseases with compounds. If this group is elected, a further election single disclosed species is also required.   


Claim Rejections/Objections Withdrawn
3.	The objection to claims 28 and 41 is withdrawn in view of the amendments. The rejection of claims 20-23, 26, 29-30, 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claims 20-23, 26, 29-30, 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based upon the amendments. The rejection of claim(s) 20, 23, 26, 29-30, 37-40  under 35 U.S.C. 102(a)(1) as being anticipated by Pevarello WO 2001012189 A1 is withdrawn based upon the amendments specifying that R1 and R2 only form a 5-7 membered ring. The rejection of claims 20-21, 23, 25-26, 29-30, 37-40 under 35 U.S.C. 102(a)(1) as being anticipated by Gregor WO 2004069149 A2 is withdrawn based upon the amendment removing sulfonamides as potential substituents on R3.  The rejection of claims 20-23, 25-26, 29-30, 39-40 under 35 U.S.C. 102(a)(1) as being anticipated by Rana WO 2007044565 A2 is withdrawn since the compounds of Rana on R3 have an alkoxy group which is not permitted in claim 20.  The rejection of claim 40 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn since the dependency has been amended. The rejection of claims 20-23, 25-26, 29-30, 37-40 and new under 35 U.S.C. 102(a)(1) as being anticipated by Verkman WO 2009079373 A2 is withdrawn.
Claim Rejections/Objections Maintained/ New Grounds of Rejection




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The rejection of claims 37-38, 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained. Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. According to the arguments the “autophagy inducing effect” is the source of the ability to treat all cancers and metabolic disease and applicants’ representative appends several post-filing date 

	Various new grounds of rejection are set forth below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 28 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 and 41 is drawn to a number of compounds that do not fall under the genus description in the in the independent claim.  In particular compound 59 does not form a ring with R1/R2, i.e. it is just a thiophene.  Compounds 104 and 105 do not fall under the generic formula since oxobutanoic acid the R3 group is not a ring. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 20-23, 25-26, 29-30, 37-38, 40, 42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a rejection for new matter.  The description of R3 has been amended in claims 20 and 37 to be drawn to “said 4-10 membered ring being substituted in the vicinal position with respect to the CO of the -NH-CO-R3 group by at least one group (A) selected from the group consisting of” [emphasis added].  There is no description of this subgenus in the specification.  While there are some cyclohexane compounds that have a substituent adjacent to the point of carbonyl attachment, there are no other examples.  For example the phenyl compounds disclosed have no “vicinal” substituents.  If they were in the 2-position one could refer to them as ortho, however none of this is part of the original disclosure. 
7.	Claims 20-23, 25-26, 28-30, 39-40, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating influenza A with compounds where R1/R2 forming a cycloalkyl, does not reasonably provide enablement for treating all viral infections, cancers or metabolic diseases.  The specification does make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 

In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Viral Disease

(A) The breadth of the claims: The claims are drawn to treating all viral infection with a generic set of compounds. There are millions of viruses including: Alphavirus, Amur virus, Andes virus, Asymmetric periflexural exanthem of childhood, Arthropod-borne viral fevers and viral haemorrhagic fevers‎, Argentine hemorrhagic fever, Astrovirus, Avian nephritis virus, Avian orthoreovirus, Avian Reovirus, B virus, Bas-Congo virus, Bat-borne virus, Blueberry shock virus, Borna disease, Bovine adenovirus, Bovine coronavirus, Bovine ephemeral fever, Bovine herpesvirus 4, Bovine parvovirus, Bovine virus diarrhea, Brazilian hemorrhagic fever, Bulbul coronavirus HKU11, Bwamba Fever, Boston exanthem disease, Bovine papular stomatitis, Bowenoid papulosis, Buffalopox, Butcher's wart, Carrizal virus, Cat flu, Catacamas virus, Chandipura virus, Channel catfish virus, Chicken anaemia virus, Choclo virus, Common cold, 
 (B) The nature of the invention: This is a medical invention requiring the treatment of all viral infection both known and unknown with compounds. 
 (D) The level of one of ordinary skill:  One of ordinary skill is a medical doctor. 
(C) The state of the prior art, (E) The level of predictability in the art,  (F) The amount of direction provided by the inventor, (G) The existence of working examples, and (H) The quantity of experimentation needed to make or use the invention.  The claims are drawn to treating all viral diseases.  The only information provided in the specification as to what the compounds do virologically is on pg 156 ff. of the disclosure.  The assay of is for influenza A virus in A549 infected with H1N1 and some compounds have marginal efficacy in this assay as per Table 1. There is no data for any virus other than influenza A.  A compound that would treat all the viral conditions listed above based upon data for influenza A is contrary to our present understanding of virology.  No such magic bullet exists. See Muller and  Kräusslich in “Antiviral Strategies” Handbook of Experimental Pharmacology Volume 189 Chapter 1, pages 1-24, “Viruses are obligatory intracellular parasites, whose replication depends on functions of the host 
  “For influenza A virus, interactions between the PB1subunit of the polymerase and the 5′ terminus activate an mRNA cap-binding domain, indicating an alternative mechanism mayexist for L (28, 29). Interactions with the 5′ terminus also regulate polyadenylation by the influenza A virus polymerase (30). Sincearenaviral mRNAs are not polyadenylated and instead terminate at an internal hairpin, specific recognition of the 5′ end may not be required (6). Page 200072. 



Moreover the paucity of example compounds that inhibit influenza A in the table does not reflect the scope of the instant claims.  The compounds have structural features that are absent from the instant claims including R1/R2 forming a cycloalkyl, R4 as phenyl or other aromatic ring and R3 is various saturated rings.  
The existence of a single compound to treat all viral diseases goes against current virology knowledge.   The instant claims embrace so many unrelated viral diseases with distinct etiologies and different treatments that a full evaluation is impossible.   Presumably to use this invention one would need to make the compounds of claim 20 and test them against all the various viral diseases in animals or humans which is undue experimentation. As has been shown antivirals are only effective against a very small subset of all known viral disease based upon their mechanism of action. See MPEP 2164.02 for guidance regarding correlation of in vitro experiments with in vivo outcomes. The “how to use” requirement of 35 U.S.C. 112 are not met by disclosing a pharmacological activity of the claimed compounds if one skilled in the art would not be able to use the compounds effectively without undue experimentation (In re Diedrich (CCPA 1963) 318 F2d 946, 138 USPQ 128; In re Gardner et. al. (CCPA 1970) 427 F2d 786, 166 USPQ 138).  One 
Cancer

 (A) The claims are extremely broad encompassing treating any cancer.  Cancers include: Cardiac: sarcoma (angiosarcoma, fibrosarcoma, rhabdomyosarcoma, liposarcoma), myxoma, rhabdomyoma, fibroma, lipoma and teratoma; Gastrointestinal: esophagus (squamous cell carcinoma, adenocarcinoma, leiomyosarcoma, lymphoma), stomach (carcinoma, lymphoma, leiomyosarcoma), pancreas (ductal adenocarcinoma, insulinoma, glucagonoma, gastrinoma, carcinoid tumors, vipoma), small bowel (adenocarcinoma, lymphoma, carcinoid tumors, Karposi's sarcoma, leiomyoma, hemangioma, lipoma, neurofibroma, fibroma), large bowel (adenocarcinoma, tubular adenoma, villous adenoma, hamartoma, leiomyoma); Genitourinary tract: kidney (adenocarcinoma, Wilm's tumor [nephroblastoma], lymphoma, leukemia), bladder and urethra (squamous cell carcinoma, transitional cell carcinoma, adenocarcinoma), testis (seminoma, teratoma, embryonal carcinoma, teratocarcinoma, choriocarcinoma, sarcoma, interstitial cell carcinoma, fibroma, fibroadenoma, adenomatoid tumors, lipoma); Liver: hepatoma (hepatocellular carcinoma), cholangiocarcinoma, hepatoblastoma, angiosarcoma, hepatocellular adenoma, hemangioma; Bone: osteogenic sarcoma (osteosarcoma), fibrosarcoma, malignant fibrous histiocytoma, chondrosarcoma, Ewing's sarcoma, malignant lymphoma (reticulum cell sarcoma), multiple myeloma, malignant giant cell tumor chordoma, osteochronfroma (osteocartilaginous exostoses), benign chondroma, chondroblastoma, chondromyxofibroma, osteoid osteoma and giant cell tumors; Nervous system: skull (osteoma, hemangioma, granuloma, xanthoma, osteitis deformans), meninges (meningioma, meningiosarcoma, gliomatosis), brain (astrocytoma, medulloblastoma, glioma, ependymoma, germinoma [pinealoma], glioblastoma 
 The claims are also drawn to an extremely large genus of compounds, with claim 37 being 6 pages of generic recitations embracing billions of compounds.  Therefore the compound scope is also broad. 
(B) This is a medical invention requiring administration of a compound to treat a cancer. 
(D) One of ordinary skill is a medical doctor. 
(C) (E) The existence of a "silver bullet" for all cancer is contrary to the current understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. A tumor is caused by abnormal tissue growth. 
The specification has very limited information with regard to biology and pharmacology.  There is an influenza A assay which is discussed above for a number of compounds and a description of three compounds performance in other assays in a Table on page 177.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

None of these assays show evidence of cancer treatment.  No explanation is offered as to how this data translates into the treatment of cancer.  According to Mainz The FEBS Journal 285 (2018) 792–808, inhibiting autophagy may provide cancer treatment in some cases, which is the opposite effect of that observed with the compounds   “In summary, autophagy inhibition might well be in some cases feasible for treating cancer, but it is of utmost importance to conduct proper preclinical studies before initiating clinical trials.” According to Mulcahy “Targeting autophagy during cancer therapy to improve clinical outcomes” Pharmacology & therapeutics (2011), 131(1), 130-41, “[T]here are conflicting positive and negative effects of autophagy and no current consensus on how to manipulate autophagy to improve clinical outcomes.”

In the instant case we have been given very limited information as to what these compounds are doing in the pharmacological sense.  The only information in the specification is a reference to three compounds performance in a test tube assay, the relevance of which has not been established.  The application has provided no working examples of the treatment of any disease.  As discussed above there is no nexus between assays and disease treatment.  Presumably to use this invention one would need to make all the compounds of claim 39 and test them against all cancers in humans or animals.  It is not at all clear what these compounds would do inside an organism.  Based on the teachings above is is clear that one could not use this invention that has no working examples in this unpredictable art without undue experimentation.
Metabolic Disease
 	The instant specification has no data regarding the treatment of metabolic disease, such diseases are quite diverse and include a plethora of unrelated conditions.  While the full scope of “metabolic disease” is unascertainable the specification lists:
diabetes type I or diabetes type II, atherosclerosis, obesity, diabetic neuropathies, lysosomal storage diseases, severe insulin resistance, hyperinsulinemia, hyperlipidemia, Rabson-Mendenhall syndrome, leprechaunism, lipoatrophic diabetes, acute and chronic renal insufficiency, end-stage chronic renal failure, glomerulonephritis, interstitial nephritis, pyelonephritis, glomerulosclerosis, 
and lipoatrophic diabetes, hepatic steatosis, nonalcoholic fatty liver disease, Nonalcoholic steatohepatitis (NASH), glucose intolerance, lipodystrophy, coronary heart disease, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, hypoglycemia, hyperglycemia, beta cell dysfunction or hyperinsulinaemia, Wolfram syndrome, Polycystic ovary syndrome, pyruvate 

There is no evidence in the specification for treating such diseases with the claimed compounds.  Each one of these conditions is unique and has a different eitology.  Diabetes is not a single disease. Diabetes insipidus for example is caused by the inability of the kidneys to conserve water, which is caused by a lack of ADH (central diabetes insipidus) or by failure of the kidneys to respond to ADH (nephrogenic diabetes insipidus). Type 1 and Type 2 diabetes mellitus are the two most important forms. There is maturity-onset diabetes of the young (MODY, which comes in 6 completely different forms arising from different genetic defects), gestational diabetes mellitus and neonatal diabetes, which also arises from a specific genetic defect.  There are forms of diabetes that arise from endocrinopathies, such as acromegaly, Cushing's syndrome, glucagonoma, pheochromocytoma, hyperthyroidism, somatostatinoma and aldosteronoma. There are, aside from Type 1, two forms arising from immune-mediated diabetes: from "Stiff-man" syndrome and from anti-insulin receptor antibodies. Other forms arise from Diseases of the exocrine pancreas, including pancreatitis, trauma/pancreatectomy, hemochromatosis and fibrocalculous pancreatopathy. Still other arise from genetic defects in insulin action, notably lipoatrophic diabetes, type A insulin resistance, leprechaunism and Rabson-Mendenhall syndrome.  There is a form of diabetes arising from congenital rubella or Cytomegalovirus infections. There 
"What are the main pathophysiologic characteristics of Type 2 diabetes mellitus?
Type 2 diabetes mellitus is a heterogeneous syndrome, with a complex interaction of genetic and environmental factors, which affect multiple phenotypic manifestations in the body, such as insulin secretion and action, pancreatic b-cell mass, distribution of body fat and development of obesity. Type 2 DM is generally characterized by two main pathophysiologic entities: i) resistance to the action of insulin; and ii) insufficient secretion of insulin from the b-cells of the pancreas. Both of these pathophysiologic disturbances (insufficient secretion and peripheral insulin resistance) are thought to be necessary for the development of the disease….It is deemed certain today that these two pathophysiologic defects are subject to both genetic (mainly) and environmental (obesity - intracellular lipid accumulation) influences, which sometimes renders the exact determination of the aetiology of diabetes in a certain person extremely difficult."  No evidence for treating diabetes is present in the specification.
The specification is devoid of any data related to treating obesity.  For suggested experiments on evaluating the utility of the compounds as anti-obesity agents the examiner 
Many of the diseases listed above are inborn errors of metabolism caused by genetic defects such as the lysosomal storage diseases, Fabry disease, Farber disease, fucosidosis, galactosialidosis, Gaucher Disease (Types I, II and III), GM1 Ganliosidosis, including infantile, late infantile/juvenile and adult/chronic), Hunter syndrome (MPS II), Mucolipidosis II, Infantile Free Sialic Acid Storage Disease (ISSD), Juvenile Hexosaminidase A Deficiency, Krabbe disease, Lysosomal acid lipase deficiency, Metachromatic Leukodystrophy, Hurler syndrome, Scheie syndrome, Hurler-Scheie syndrome, Sanfilippo syndrome, Morquio Type A and B, Maroteaux-Lamy, Sly syndrome, mucolipidosis multiple sulfate deficiency, Niemann-Pick disease, Neuronal ceroid lipofuscinoses, CLN6 disease, Jansky-Bielschowsky disease, pycnodysostosis, Sandhoff disease, Schindler disease, and Tay-Sachs or Wolman disease.  These diseases have few or no known treatments and are caused by mutant or missing genes that encode for enzymes which metabolize various sugars and lipids, the absence or malfunction of which cause them to accumulate in various parts of the body.  Nearly all approved treatments involve enzyme replacement therapy.  While the degradation of the metabolites and malfunction of the autophagy machinery may be involved in these diseases it is specific defects in specific enzymes that cause .
8.	Claims 37-38, 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and

In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Cancer

 (A) The claims are extremely broad encompassing treating any cancer.  Cancers include: Cardiac: sarcoma (angiosarcoma, fibrosarcoma, rhabdomyosarcoma, liposarcoma), myxoma, rhabdomyoma, fibroma, lipoma and teratoma; Gastrointestinal: esophagus (squamous cell carcinoma, adenocarcinoma, leiomyosarcoma, lymphoma), stomach (carcinoma, lymphoma, leiomyosarcoma), pancreas (ductal adenocarcinoma, insulinoma, glucagonoma, gastrinoma, carcinoid tumors, vipoma), small bowel (adenocarcinoma, lymphoma, carcinoid tumors, Karposi's sarcoma, leiomyoma, hemangioma, lipoma, neurofibroma, fibroma), large bowel (adenocarcinoma, tubular adenoma, villous adenoma, hamartoma, leiomyoma); Genitourinary tract: kidney (adenocarcinoma, Wilm's tumor [nephroblastoma], lymphoma, leukemia), bladder and urethra (squamous cell carcinoma, transitional cell carcinoma, adenocarcinoma), testis (seminoma, teratoma, embryonal carcinoma, teratocarcinoma, choriocarcinoma, sarcoma, interstitial cell carcinoma, fibroma, fibroadenoma, adenomatoid tumors, lipoma); Liver: hepatoma (hepatocellular carcinoma), cholangiocarcinoma, hepatoblastoma, angiosarcoma, hepatocellular adenoma, hemangioma; Bone: osteogenic sarcoma (osteosarcoma), fibrosarcoma, malignant fibrous histiocytoma, chondrosarcoma, Ewing's sarcoma, malignant lymphoma (reticulum cell sarcoma), multiple myeloma, malignant giant cell tumor chordoma, osteochronfroma (osteocartilaginous exostoses), benign chondroma, chondroblastoma, chondromyxofibroma, osteoid osteoma and giant cell tumors; Nervous system: skull (osteoma, hemangioma, granuloma, xanthoma, osteitis deformans), meninges (meningioma, meningiosarcoma, gliomatosis), brain (astrocytoma, medulloblastoma, glioma, ependymoma, germinoma [pinealoma], glioblastoma multiform, oligodendroglioma, schwannoma, retinoblastoma, congenital tumors), spinal cord 
 The claims are also drawn to an extremely large genus of compounds, with claim 37 being 6 pages of generic recitations embracing billions of compounds.  Therefore the compound scope is also broad. 
(B) This is a medical invention requiring administration of a compound to treat a cancer. 
(D) One of ordinary skill is a medical doctor. 
(C) (E) The existence of a "silver bullet" for all cancer is contrary to the current understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. A tumor is caused by abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after 
The specification has very limited information with regard to biology and pharmacology.  There is an influenza A assay which is discussed above for a number of compounds and a description of three compounds performance in other assays in a Table on page 177.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

None of these assays show evidence of cancer treatment.  No explanation is offered as to how this data translates into the treatment of cancer.  Treating a single cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, such as platinum agents, etoposide, bevacizumab, pemetrexed, taxanes or erlotinib.  Finding a new cancer chemotherapeutic is very challenging.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia "Contemporary pre-clinical development of anticancer agents -What are the optimal preclinical models?" EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 "Preclinical development steps in the evaluation of new compounds" on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma "Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents" Nature Reviews 
In the instant case we have been given very limited information as to what these compounds are doing in the pharmacological sense.  The only information in the specification is a reference to three compounds performance in a test tube assay, the relevance of which has not been established.  
Metabolic Disease
 	The instant specification has no data regarding the treatment of metabolic disease, such diseases are quite diverse and include a plethora of unrelated conditions.  While the full scope of “metabolic disease” is unascertainable the specification lists:
diabetes type I or diabetes type II, atherosclerosis, obesity, diabetic neuropathies, lysosomal storage diseases, severe insulin resistance, hyperinsulinemia, hyperlipidemia, Rabson-Mendenhall syndrome, leprechaunism, lipoatrophic diabetes, acute and chronic renal insufficiency, end-stage chronic renal failure, glomerulonephritis, interstitial nephritis, pyelonephritis, glomerulosclerosis, 
and lipoatrophic diabetes, hepatic steatosis, nonalcoholic fatty liver disease, Nonalcoholic steatohepatitis (NASH), glucose intolerance, lipodystrophy, coronary heart disease, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, hypoglycemia, hyperglycemia, beta cell dysfunction or hyperinsulinaemia, Wolfram syndrome, Polycystic ovary syndrome, pyruvate dehydrogenase deficiency, Albright hereditary osteodystrophy, cystinosis, fructose intolerance, Walker-Warburg syndrome, hypobetalipoproteinemia, Alstrim syndrome, cirrhosis,activator deficiency/GM2 gangliosidosis, alpha-mannosidosis, aspartylglucoaminuria, cholesteryl ester storage disease, chronic hexosaminidase A deficiency, cystinosis, Danon disease, Fabry disease, Farber disease, fucosidosis, galactosialidosis, Gaucher Disease (Types I, II and III), GM1 Ganliosidosis, including infantile, late infantile/juvenile and adult/chronic), Hunter syndrome (MPS II), Mucolipidosis II, Infantile Free Sialic Acid Storage Disease (ISSD), Juvenile Hexosaminidase A Deficiency, Krabbe disease, Lysosomal acid lipase deficiency, Metachromatic Leukodystrophy, Hurler syndrome, Scheie syndrome, Hurler-Scheie syndrome, Sanfilippo syndrome, Morquio Type A and B, Maroteaux-Lamy, Sly syndrome, mucolipidosis, multiple sulfate deficiency, Niemann-Pick disease, Neuronal ceroid lipofuscinoses, CLN6 disease, Jansky-Bielschowsky disease, pycnodysostosis, Sandhoff disease, Schindler disease, and Tay-Sachs or Wolman disease.

There is no evidence in the specification for treating such diseases with the claimed compounds.  Each one of these conditions is unique and has a different eitology.  Diabetes is not 

Type 2 diabetes mellitus is a heterogeneous syndrome, with a complex interaction of genetic and environmental factors, which affect multiple phenotypic manifestations in the body, such as insulin secretion and action, pancreatic b-cell mass, distribution of body fat and development of obesity. Type 2 DM is generally characterized by two main pathophysiologic entities: i) resistance to the action of insulin; and ii) insufficient secretion of insulin from the b-cells of the pancreas. Both of these pathophysiologic disturbances (insufficient secretion and peripheral insulin resistance) are thought to be necessary for the development of the disease….It is deemed certain today that these two pathophysiologic defects are subject to both genetic (mainly) and environmental (obesity - intracellular lipid accumulation) influences, which sometimes renders the exact determination of the aetiology of diabetes in a certain person extremely difficult."  No evidence for treating diabetes is present in the specification.
The specification is devoid of any data related to treating obesity.  For suggested experiments on evaluating the utility of the compounds as anti-obesity agents the examiner suggests:  Vickers "The utility of animal models to evaluate novel anti-obesity agents" British Journal of Pharmacology (2011) 164 1248-1262. "This review details a number of rodent models, focusing in particular on those with especial relevance to the discovery of new drugs for the treatment of obesity. While no single model is necessarily applicable to all drug research programmes, it is suggested that certain models have greater validity than others and, where possible, should be used in preference in order to achieve the best possible prediction of the outcome in clinical practice." See also Lutz "Overview of Animal Models of Obesity" Curr Protoc Pharmacol. 2012 September ; CHAPTER: Unit 5.61. 1-22.

in vitro experiments with in vivo outcomes. The “how to use” requirement of 35 U.S.C. 112 are not met by disclosing a pharmacological activity of the claimed compounds if one skilled in the art would not be able to use the compounds effectively without undue experimentation (In re Diedrich (CCPA 1963) 318 F2d 946, 138 USPQ 128; In re Gardner et. al. (CCPA 1970) 427 F2d 786, 166 USPQ 138).  One could not use this invention that has no working example in this unpredictable art without undue experimentation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 28, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verkman WO 2009079373 A2. Verkman teaches the methods of claim 21, 37 and 39 where R1 and R2 form a cycloalkyl as formula (I) on page 2. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Anticipatory species are shown including the last two compounds in claims 28 and 41, Compounds 104 and 105, on page 39 compounds A16 and A18 respectively.  
According to page 4,
In another embodiment, a method of treating a condition, disease, or disorder associated with abnormally increased chloride ion secretion is provided, wherein the method comprises administering to a subject a composition comprising a physiologically acceptable excipient and (i) an aminothiophene compound of structure (I), including substructures (IA) and (Ia)-(Ii) described above and herein and/or (ii) an aminothiazole compound of structure (II), including substructures (Ha)-(IIh) described above and herein, in an amount effective to inhibit a calcium-activated chloride channel, thereby inhibiting chloride ion secretion. In one certain embodiment, the disease or disorder is abnormally (i. e., aberrantly) increased intestinal fluid secretion. In a particular embodiment, the disease or disorder is secretory diarrhea. In another particular embodiment, the condition, which may be a condition of the disease or disorder described herein is abnormally increased mucus secretion.

 “Calcium-activated chloride channels (CaCCs) are believed to provide an  important route for chloride (Cl.sup.-) and fluid secretion in secretory  diarrheas.  Excess transepithelial salt and water caused by certain drugs (e.g., antiretrovirals, chemotherapeutics)  and viruses.” “Aberrantly increased secretion of chloride ion and water from a lung cell or intestinal cell, for example, may be facilitated by increased conductance of chloride ion through one or more CaCC(s).  Excess chloride and water secretion from intestinal epithelial cells occurs in secretory diarrheas that may be caused by administration of particular drugs (e.g., antiretroviral drugs or chemotherapeutic drugs) and by various viruses, bacteria, and toxins.”  Page 59 discusses the diarrheal patient,
Diseases and disorders that may be treated by administering a composition comprising a compound of structure I and related substructures or a compound of structure II and any related substructure described herein include aberrantly increased intestinal fluid secretion, such as secretory diarrhea. Secretory diarrhea can result from exposure to a varietyof enteropathogenic organisms (i.e., enteric pathogen) including, without limitation, bacteria such as cholera (Vibrio cholera), E. coli (particularly enterotoxigenic (ETEC)), Shigella, Salmonella, Campylobacter, Clostridium difficile; parasites (e.g., Giardia, Entamoebahistolytica, Cryptosporidio sis, Cyclospora); and diarrheal viruses (e.g., rotavirus, Group A and Group C; norovirus, sapovirus). Secretory diarrhea may also be a disorder or sequelae associated with food poisoning, or exposure to a toxin including an enterotoxin such as cholera toxin, a E. coli toxin, a Salmonella toxin, a Campylobacter toxin, or a Shigella toxin. Other secretory diarrheas that may be treated by administering the compounds and compositions comprising the compounds described herein include diarrhea associated with or that is a sequelae of AIDS, diarrhea that is a condition related to the effects of anti-AIDS medications such as protease inhibitors, diarrhea that is a condition or is related to administration of chemotherapeutic compounds...

Diarrhea is a symptom of the viral diseases of the instant claims. Diarrheal viruses including rotavirus, sapovirus, and HIV (the virus that causes AIDS and a Retroviridae of claim 29) are specifically listed. In addition diarrhea is a symptom of many viral diseases including influenza virus in claim 30 and 42.  Viral patients and cancer patients receiving chemotherapeutic compounds as treatment are also inherently diarrheal as discussed above. The intestinal lipodystrophy (Whipple's disease) patient of claim 38 is inherently a diarrhea patient. 
Objections
.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625